

117 S167 IS: Community Immunity During COVID–19 Act of 2021
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 167IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to direct the Secretary of Health and Human Services to make grants to covered health departments to increase the rate of recommended immunizations, and for other purposes.1.Short titleThis Act may be cited as the Community Immunity During COVID–19 Act of 2021.2.Grants to increase the rate of immunizationsSection 317 of the Public Health Service Act (42 U.S.C. 247b) is amended by adding at the end the following new subsection:(n)Grants To increase the rate of immunizations(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall make grants to covered health departments to increase the rate of recommended immunizations during the COVID–19 public health emergency.(2)Use of fundsA covered health department receiving a grant under this section may use funds received through the grant for the following:(A)Providing funds to programs that increase the rate of recommended immunizations during the COVID–19 public health emergency, including supporting evidence-based outreach and educational activities in communities served by the covered health department involved.(B) Supporting efforts by health care providers to communicate the importance of maintaining immunization schedules and visiting a primary care provider during the COVID–19 public health emergency.(C)Increasing awareness with respect to health insurance options and programs that reduce the cost of vaccines, including the Vaccines for Children program (or similar program) carried out by the Centers for Disease Control and Prevention.(D)Evaluating efforts to increase the rate of recommended immunizations in communities described in subparagraph (A) during the COVID–19 public health emergency.(E)Developing and distributing culturally and linguistically appropriate messages about the importance of recommended immunizations during the COVID–19 public health emergency, including vaccines licensed under section 351 of this Act to prevent the virus that causes COVID–19.(F)Combating misinformation and disinformation with respect to vaccines and the safety of vaccines, including a vaccine that will be licensed under section 351 of this Act or authorized for emergency use under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 300bbb–3) to prevent the virus that causes COVID–19.(3)PartnershipsA covered health department that receives a grant under this section may develop a partnership with entities and individuals in the communities served by the State, local, or Tribal government involved to carry out the activities under paragraph (3), including—(A)a health care provider;(B)a local educational agency, including school nurses employed by such agencies;(C)an organization that primarily provides health care or social services for—(i)groups that have a low rate of immunizations;(ii)individuals with a chronic health condition or underlying medical condition associated with increased risk for severe illness from COVID–19; (iii)racial and ethnic minority, rural, and other vulnerable populations; or(iv)individuals with a limited proficiency in the English language;(D)a faith-based organization;(E)a long-term care facility, senior center, or other facility in which recommended immunizations for older adults may be provided or promoted by the staff of such facility or center;(F)a vaccine coalition;(G)a pediatric hospital;(H)a pharmacy;(I)an early childhood education program or child care provider;(J)a public elementary, or secondary school; or(K)an institution of higher education.(4)EvaluationNot later than 18 months after the date on which a covered health department receives a grant under this subsection, the covered health department shall submit to the Secretary an evaluation on the effectiveness of the activities carried out using such funds to increase the rate of recommended immunizations.(5)Report to CongressNot later than 2 years after the date of the enactment of this subsection, the Secretary shall submit to Congress a report that includes—(A)an evaluation of the effectiveness of the activities under paragraph (3) to increase the rate of recommended immunizations, based on the evaluations submitted pursuant to paragraph (6); and(B)recommendations to increase the rate of recommended immunizations, including recommendations with respect to any public health emergency that occurs in the future.(6)Definitions(A)In generalIn this subsection:(i)Covered health departmentThe term covered health department means the public health department of a State, local, or Tribal government.(ii)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of this Act on January 31, 2020, with respect to COVID–19.(iii)Early childhood education programThe term early childhood education program has the meaning given such term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(iv)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (v)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(vi)Recommended immunizationsThe term recommended immunizations means immunizations recommended by the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention.(vii)Tribal organizationThe term tribal organization has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (B)Other termsIn this subsection, the terms elementary school, secondary school, and local educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (7)Authorization of appropriations(A)In generalTo carry out this subsection, there is authorized to be appropriated, $560,000,000 to remain available until expended.(B)ApportionmentIn awarding grant funds under this subsection, the Secretary shall apportion the amounts appropriated to carry out this subsection as follows:(i)Not less than 50 percent of such funds to State and Tribal public health departments.(ii)Not less than 50 percent of such funds to local health departments.(iii)Based on the population of the State, local, or Tribal government involved.(C)Tribal fundsOf total amount appropriated under subparagraph (A), not less than 3 percent and not more than 5 percent of such amount shall be reserved for non-competitive and formula-based awards to Indian Tribes and Tribal organizations..3.COVID–19 vaccine guidance(a)In generalNot later than 3 months after the date of enactment of this section, the Director of the Centers for Disease Control and Prevention (in this section referred to as the Director), in consultation with the Advisory Committee on Immunization Practices and Centers for Medicare & Medicaid Services, shall develop and distribute to health care providers and State education agencies guidance to provide health counseling services with respect to a vaccine licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) or authorized for emergency use under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 300bbb–3) for the prevention, mitigation, or treatment of COVID–19.(b)ContentThe guidance developed pursuant to subsection (a) shall—(1)be aligned with evidence-based practices; and(2)include information that is culturally appropriate.(c)UpdateThe Director shall periodically update and distribute, as appropriate, the guidance developed pursuant to subsection (a).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $2,500,000 to remain available until expended.